Case 2:20-cv-06298-JWH-E Document 95 Filed 03/23/21 Page 1 of 5 Page ID #:2454


  1   Peter R. Afrasiabi (Bar No. 193336)
      pafrasiabi@onellp.com
  2   ONE LLP
      4000 MacArthur Boulevard
  3   Each Tower, Suite 500
      Newport Beach, CA 92660
  4   Telephone: (949) 502-2870
      Facsimile: (949) 258-5081
  5
      David W. Quinto (Bar No. 106232)
  6   dquinto@onellp.com
      Joanna Ardalan (Bar No. 285384)
  7   jardalan@onellp.com
      ONE LLP
  8   9301 Wilshire Boulevard
      Penthouse Suite
  9   Beverly Hills, CA 90210
      Telephone: (310) 866-5157
 10   Facsimile: (310) 943-2085
 11   Attorneys for Defendants and
      Counterclaimants Backgrid USA, Inc.,
 12   Splash News and Picture Agency, LLC, and
      Xposure Photo Agency, Inc.
 13
 14                        UNITED STATES DISTRICT COURT

 15                      CENTRAL DISTRICT OF CALIFORNIA

 16   ENTTECH MEDIA GROUP LLC,               Case No.: 2:20-cv-06298 JWH (Ex)
                                             Hon. John W. Holcomb
 17                 Plaintiff,
             v.                              SPLASH NEWS AND PICTURE
 18
                                             AGENCY LLC’S NOTICE OF
 19   OKULARITY, INC.; JON NICOLINI;         BANKRUPTCY
      BACKGRID USA, INC.; SPLASH
 20   NEWS AND PICTURE AGENCY,
 21   LLC; AND XPOSURE PHOTO                 Complaint Filed: July 15, 2020
      AGENCY, INC.
 22
                    Defendants.
 23
 24
 25
 26
 27
 28
                           SPLASH NEWS AND PICTURE AGENCY LLC’S
                                   NOTICE OF BANKRUPTCY
Case 2:20-cv-06298-JWH-E Document 95 Filed 03/23/21 Page 2 of 5 Page ID #:2455


  1         1.     On March 23, 2021, Splash News and Picture Agency, LLC (“Splash”
  2   or “Debtor”) filed for Chapter 11 bankruptcy in the United States Bankruptcy Court
  3   for the District of Nevada, Case No. 21-11377.
  4         2.     Pursuant to Section 362 of the Bankruptcy Code, the Debtor’s March 23,
  5   2021 Chapter 11 filing operates as an automatic stay of all actions against the Debtor,
  6   including the present action. Actions taken in violation of the automatic stay are
  7   invalid and voidable and shall be avoided absent limited equitable circumstances.
  8   Any party that violates the automatic stay shall be subject to the equitable and legal
  9   remedies of any other Court with jurisdiction over the parties.         The Notice of
 10   Bankruptcy Case Filing confirming the filing of this bankruptcy case in the United
 11   States District Court for the District of Nevada is attached to this Notice. See Exhibit
 12   A.
 13
 14   Dated: March 23, 2021                  ONE LLP
 15
                                             By: /s/ Joanna Ardalan
 16                                              Joanna Ardalan
 17                                              Peter R. Afrasiabi
                                                 David W. Quinto
 18
 19                                               Attorneys for Defendants and
                                                  Counterclaimants
 20                                               Backgrid USA, Inc.; Splash News and
 21                                               Picture Agency, LLC, Xposure Photo
                                                  Agency, Inc.
 22
 23
 24
 25
 26
 27
 28
                                                 2
                           SPLASH NEWS AND PICTURE AGENCY LLC’S
                                   NOTICE OF BANKRUPTCY
Case 2:20-cv-06298-JWH-E Document 95 Filed 03/23/21 Page 3 of 5 Page ID #:2456




                     EXHIBIT A
3/23/2021   Case 2:20-cv-06298-JWH-E Document 95 Filed   LIVE03/23/21
                                                              ECF     Page 4 of 5 Page ID #:2457
                                      United States Bankruptcy Court
                                            District of Nevada


 Notice of Bankruptcy Case Filing

 A bankruptcy case concerning the debtor(s) listed below was filed under
 Chapter 11 of the United States Bankruptcy Code, entered on 03/23/2021
 at 2:02 PM and filed on 03/23/2021.

 SPLASH NEWS & PICTURE AGENCY, LLC
 c/o Atkinson Law Associates Ltd.
 376 E Warm Springs Rd Suite 130
 Las Vegas, NV 89119
 Tax ID / EIN: XX-XXXXXXX

   The case was filed by the debtor's attorney:

   ROBERT E. ATKINSON
   ATKINSON LAW ASSOCIATES LTD
   376 E. WARM SPRINGS RD SUITE 130
   LAS VEGAS, NV 89119
   (702) 614 0600
The case was assigned case number 21-11377-abl to Judge AUGUST B. LANDIS.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page http://www.nvb.uscourts.gov or at the Clerk's Office, 300 Las Vegas Blvd., South, Las Vegas,
NV 89101.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                                         Mary A. Schott
                                                                                         Clerk, U.S. Bankruptcy Court


                                                          PACER Service Center
                                                              Transaction Receipt
                                                                 03/23/2021 14:37:39
                                   PACER                                               Client   0549828-
                                                  KansasCityAccess:4840732:4821675
                                   Login:                                              Code:    0000007mdf
                                   Description: Notice of Filing                       Search 21-11377-
                                                                                       Criteria: abl
https://ecf.nvb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?397862#onelogGrabbed                                             1/2
3/23/2021   Case 2:20-cv-06298-JWH-E Document 95 Filed
                                                    LIVE03/23/21
                                                         ECF     Page 5 of 5 Page ID #:2458
                                   Billable
                                                  1                           Cost:   0.10
                                   Pages:




https://ecf.nvb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?397862#onelogGrabbed                   2/2
